Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 1 of 22




              SCHEDULE A
 Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 2 of 22




                                       SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 3 of 22




              SCHEDULE B
 Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 4 of 22




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 5 of 22




              SCHEDULE C
 Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 6 of 22




                                     SCHEDULE C

                                LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074

Being a 3.074 acre (133,899 square feet) parcel of land, being out of the M. Ujanda le los
Rios Survey, Abstract No. 41 and the Jose Felix Hinojosa Survey, Abstract No. 39,
Hidalgo County, Texas, being out of Porciónes 65 and 66, being out of Lots 9, 11 and 12
of Tejon Land and Water Company Subdivision recorded in Volume 1, Page 13, Map
Records of Hidalgo County, Texas as conveyed to 19th Hole Properties, L.L.C. by Special
Warranty Deed recorded in Instrument No. 2016-2741115, Official Records of Hidalgo
County, Texas (“Save & Except 75’ Strip), said parcel of land being more particularly
described by metes and bounds as follows;
Beginning at a found 5/8” rebar with a “MDS” aluminum disk capped survey marker
stamped with the following description: “RGV-WSL-1001-1=1002-21” for the northwest
corner of Tract RGV-WSL-1001, said point being in the east right-of-way line of S. 15th
Street and the west line of Lot 11, said point having the coordinates of N=16558467.957,
E=1066846.516, said point bears N 34°09’40” E, a distance of 212.16’ from United
States Army Corps of Engineers Control Point No. 106;
Thence: departing the east right-of-way line of S. 15th Street, over and across Lots 11, 12
and 9, the following courses and distances:
    x S 56°59'58" E, for a distance of 283.49’ to a found 5/8” rebar with a “MDS”
        aluminum disk capped survey marker stamped with the following description:
        “RGV-WSL-1001-2” for a point of curvature to the left;
   x   Along said curve to the left for an arc distance of 542.73’, with a central angle of
       23°35’21” and a radius of 1318.25’, with a chord bearing of S 68°47’39” E, for a
       distance of 538.91’ to a found 5/8” rebar with a “MDS” aluminum disk capped
       survey marker stamped with the following description: “RGV-WSL-1001-3” for a
       point of compound curvature to the left;
   x   Along said compound curve to the left for an arc distance of 948.28’, with a
       central angle of 32°09’50” and a radius of 1689.24’, with a chord bearing of N
       84°35’33” E, passing at an arc distance of 516.66’ the east line of Lot 11 and the
       west line of Lot 12, continuing for a total chord distance of 935.88’ to a found
       5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with the
       following description: “RGV-WSL-1001-4” for a point of compound curvature to
       the left;
 Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 7 of 22




                                 SCHEDULE C (Cont.)

                                LEGAL DESCRIPTION

   x   Along said compound curve to the left for an arc distance of 1384.99’, with a
       central angle of 49°43’44” and a radius of 1595.73’, with a chord bearing of N
       44°48’58” E, passing at an arc distance of 702.62’ the north line of Lot 12 and the
       south line of Lot 9, continuing for a total chord distance of 1341.92’ to a set 5/8”
       rebar with a “MDS” aluminum disk capped survey marker stamped with the
       following description: “RGV-WSL-1001-5” for a northeasterly corner of Tract
       RGV-WSL-1001;
   x   S 70°02'54" E, for a distance of 45.29’ to a point for the northeast corner of Tract
       RGV-WSL-1001, said point being in the southeast line of Lot 9 and the northwest
       line of a called 7.4 acre, 75’ strip conveyed to Hidalgo County Water
       Improvement District No. Two by Deed recorded in Volume 120, Page 531, Deed
       Records of Hidalgo County, Texas (Main Canal, Third Tract), said point marking
       a point of curvature to the right;
Thence: with west line of the 75’ strip tract, over and across Lots 11, 12 and 9, the
following courses and distances:
    x Along said curve to the right for an arc distance of 1425.41’, with a central angle
       of 49°46'35" and a radius of 1640.73’, with a chord bearing of S 44°45'08" W,
       passing at an arc distance of 200.17’ the northwest corner of the river levee right-
       of-way conveyed to the United States of America by Easement Deed recorded in
       Volume 2438, Page 930, Deed Records of Hidalgo County, Texas (“996-H, Tract
       No. 4”), passing at an arc distance of 331.11’ the southwest corner of the “996-H,
       Tract No. 4” river levee right-of-way and the north corner of the river levee right-
       of-way conveyed to the United States of America by Easement Deed recorded in
       Volume 2438, Page 930, Deed Records of Hidalgo County, Texas (“996-H, Tract
       No. 3”), passing at an arc distance of 668.97’ the south line of Lot 9 and the north
       line of Lot 12, continuing for a total chord distance of 1381.00’ to a point of
       compound curvature to the right, said point being at the northwest corner of the
       “996-H, Tract No, 3” river levee right-of-way and the northeast corner of the river
       levee right-of-way conveyed to the United States of America by Easement Deed
       recorded in Volume 2438, Page 930, Deed Records of Hidalgo County, Texas
       (“996-H, Tract No. 2”);
   x   Along said compound curve to the right for an arc distance of 1600.74’, with a
       central angle of 52°06’31” and a radius of 1760.09’, with a chord bearing of N
       84°18’09” W, passing at an arc distance of 452.49’ the west line of Lot 12 and the
       east line of Lot 11, continuing for a total chord distance of 1546.14’ to the point
       of tangency, said point being at the northwest corner of the “996-H, Tract No. 2”
       river levee right-of-way and the northeast corner of the river levee right-of-way
 Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 8 of 22




                                  SCHEDULE C CONT.

                                  LEGAL DESCRIPTION

       conveyed to the United States of America by Easement Deed recorded in Volume
       2438, Page 930, Deed Records of Hidalgo County, Texas (“996-H, Tract No. 1”);
   x   N 58°15’16” W, for a distance of 185.90’ to a point for the southwest corner of
       Tract RGV-WSL-1001, said point being in a westerly line of Lot 11, said point
       being at the northwest corner of the 75’ strip tract and the northwest corner of the
       “996-H, Tract No. 1” river levee right-of-way;
Thence: N 09°01’10” E, with the west line of Lot 11, for a distance of 54.77’ to the
Place of Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 9 of 22




              SCHEDULE D
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 10 of 22



                                   SCHEDULE D

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 11 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 12 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 13 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 14 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 15 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 16 of 22



                               SCHEDULE D CONT.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED




Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 17 of 22




               SCHEDULE E
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 18 of 22



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-1001
Owner: 19th Hole Properties, LLC, et al.
Acres: 3.074


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 19 of 22




               SCHEDULE F
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 20 of 22




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is FIFTY-ONE

THOUSAND DOLLARS AND NO/100 ($51,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 21 of 22




               SCHEDULE G
Case 7:20-cv-00238 Document 1-1 Filed on 08/25/20 in TXSD Page 22 of 22
